Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00636-CV

    Kevin W. LILES, Bryan K. Harris, Stuart R. White, James L. Ray, and Kyle D. Giacco,
                                       Appellants

                                               v.

  Maria Isabel Serna CONTRERAS as Next Friend and Guardian of Samara Isabella Morales
                  Serna and Samantha Isabel Morales Serna, Minor Children,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s sanctions order is
AFFIRMED. The trial court’s order denying appellees’, Maria Isabel Serna Contreras as Next
Friend and Guardian of Samara Isabella Morales Serna and Samantha Isabel Morales Serna, Minor
Children, request for access to the in camera documents is AFFIRMED as the matter is moot or
any error was harmless. Additionally, the motion for access to the record, which was carried with
the appeal, is DENIED AS MOOT, and the October 3, 2016 temporary stay is LIFTED.

        We order that appellees, Maria Isabel Serna Contreras as Next Friend and Guardian of
Samara Isabella Morales Serna and Samantha Isabel Morales Serna, Minor Children, recover their
costs of appeal, if any, from appellants, Kevin W. Liles, Bryan K. Harris, Stuart R. White, James
L. Ray, and Kyle D. Giacco,

       SIGNED March 21, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice